COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-100-CV
  
  
SHANNA 
WOOD                                                                   APPELLANT
  
V.
   
NORTH 
TEXAS ROOFING                                                          APPELLEE
CONTRACTORS 
ASSOCIATION
  
  
----------
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
   
   
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and HOLMAN, J.
 
DELIVERED: 
October 28, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.